Case 19-51064 Doc 85-2 Filed 08/29/19 Entered 08/29/19 15:38:22 Page1of4

Exhibit B

UNITED STATES BANKRUPTCY COURT
DISTRICT OF CONNECTICUT

 

BRIDGEPORT DIVISION
X
In re | . Chapter 11
LATEX FOAM INTERNATIONAL, LLC, : Case No. 19-51064 JAM
PURELATEX BLISS LLC, : Case No. 19-51067 JAM
LATEX FOAM INTERNATIONAL : Case No. 19-51065 JAM
HOLDINGS, INC.,
PLB HOLDINGS, LLC, : Case No. 19-51068 JAM
LATEX FOAM ASSETS ACQUISITION, : Case No. 19-51066 JAM
LLC; :
Debtors. Jointly Administered under

Case No. 19-51064
Xx

DECLARATION OF MICHAEL E. BAUM WITH REGARD
TO EMPLOYMENT OF SCHAFER AND WEINER, PLLC

The undersigned, being duly affirmed, deposes and says:

hi I am a partner of the law firm of Schafer and Weiner, PLLC,
(“Applicant”) a professional association engaged in the practice of law with
offices at 40950 Woodward Avenue, Ste. 100, Bloomfield Hills, Michigan 48304.
All attorneys practicing with Applicant are attorneys at law duly admitted to
practice before the United States District Court for the Eastern and/or Western
Districts of Michigan. Contemporaneously with the filing of the Application
(defined below), Michael E. Baum, John J. Stockdale, Jr. and Nicholas Marcus

{00812960.3}
Case 19-51064 Doc 85-2 Filed 08/29/19 Entered 08/29/19 15:38:22 Page 2of4

have filed, or will file, applications for admission to appear pro hac vice in the
above-referenced case.

2. The facts set forth in this declaration are based upon either my
personal knowledge, upon information and belief, or upon client records which
were reviewed by me or another employee of Applicant under my supervision and
direction. This affidavit is submitted in support of the Application of the Official
Committee of Unsecured Creditors for the Jointly Administered Debtors to
Employ Schafer and Weiner, PLLC, as its Attorneys (the “Application”).

3. To the best of my knowledge and except as otherwise provided
herein, neither I nor any other member of this firm represents any other entity
having an adverse interest in connection with the above-captioned Chapter 11
cases.

4. Applicant has represented, and continues to represent, BASF
Corporation in a variety of matters which are not related to this bankruptcy case.

5. Applicant represented the official committee of unsecured creditors "|
the Debtors’ prior bankruptcy cases, jointly administered in Case No. 14-50845
(Bankr, D. Conn.) (the “First Case”), |

6. In the First Case, Applicant worked closely with Eric Henzy, Esq.,
who was local counsel to the official committee of unsecured creditors in the First
Case and who now represent the Debtors.

7. Inthe First Case, Applicant worked closely with James Berman, Esq.,
who represented the Debtors in the First Case and represents them in the present

Chapter 11 cases.

{00812960,3}
Case 19-51064 Doc 85-2 Filed 08/29/19 Entered 08/29/19 15:38:22 Page 3of4

8. Applicant has worked with James V. McTevia and McTevia &
Associates, LLC in a variety of bankruptcy and non-bankruptcy matters. Mr.
McTevia is the trustee of the Latex Foam International Holdings, LLC’s Creditors
Trust (the “Trust’”) and until June 30, 2019 was a member of the Debtors’ board of
directors. From its formation through August 23, 2019, Applicant represented the
Trust and is trustee. Applicant will not represent the Trust or the trustee in these
Chapter 11 cases. Mr. McTevia has, or is retaining separate counsel to represent
the Trust and the Trustee.

9. As of August 23, 2019, the Trust owed the Applicant unpaid
attorneys’ fees of $168,132.47. On August 27, 2019, the Applicant sold and
transferred this account receivable to Intervesco Strategic Capital, LLC, a
Michigan limited liability company of which Mr. McTevia is the managing
member. Intervesco has also partially funded the Trust’s administrative expenses
incurred since the confirmation of the Plan in the First Case.

10. Applicant reserves its right to amend and update this Affidavit should
other connections be discovered.

11. A copy of Applicant’s retainer agreement is attached as Exhibit 1 to
this Affidavit.

12. The amount and proposed range of compensation includes. hourly
rates to be approved by the Court for the Schafer and Weiner’s members and

associates and is as follows:

_ {00812960.3}
Case 19-51064 Doc 85-2 Filed 08/29/19 Entered 08/29/19 15:38:22 Page4of4

Daniel J. Weiner ............ $ 485,00
Michael E. Baum............. $ 485.00
Howard M. Borin ........... $ 395,00
Joseph K. Grekin ..........., $ 380.00
John J. Stockdale, Jr. .... $ 345.00
Kim K. Hillary... $ 330.00
Leon N. Mayer........ ecseaees $ 305.00
Jeffery J. Sattler sssezsce $ 315.00
Jason L. Weiner .i........... $ 310.00
Nicholas R. Marcus........ $ 275.00
Patalegal icacusccancainis $ 150.00

13. Applicant will periodically file applications seeking approval of its
fees and reimbursement of its expenses. Applicant understands that all fees and
expenses are subject to Court approval.

14. No agreement or understanding exists between Applicant and any
other person for the division of compensation received or to be received for
services rendered in connection with these Chapter 11 cases nor shall Applicant
share or agree to share the compensation paid or allowed for such services with
any other person.

15. No agreement or understanding prohibited by 18 U.S.C. § 155 has
been or will be made by Applicant.

16. Declarant says nothing further.

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

above statements are true and correct. Nu AR

Michael E. Baum

{00812960.3}
